NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



MARKET TAMPA INVESTMENTS, LLC,            )
                                          )
               Appellant,                 )
                                          )
v.                                        )           Case No. 2D15-5683
                                          )
DEUTSCHE BANK NATIONAL TRUST              )
COMPANY, as trustee for Novastar          )
Mortgage Funding Trust, Series 2007-I     )
Novastar Home Equity Loan Asset-Backed )
Certificates, Series 2007-I; ENGELIQUE D. )
DUPREE-FERGUSON; CHARLES B.               )
FERGUSON; COUNTRY HILLS                   )
HOMEOWNERS ASSOCIATION, INC.;             )
UNKNOWN TENANT #1; UNKNOWN                )
TENANT #2,                                )
                                          )
               Appellees.                 )
___________________________________ )

Opinion filed May 5, 2017.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Heather S. DeGrave of Walters Levine,
P.A., Tampa (withdrew after briefing); Lee
Segal of Florida Foreclosure & Credit
Defense Firm, P.L., Clearwater, for
Appellant.

Zina Gabsi and Adwoa Ghartey-Tagoe
Seymour of Bryan Cave, LLP, Miami; and
W. Bard Brockman and Christian J.
Bromley of Bryan Cave, LLP, Atlanta,
Georgia (substituted as counsels of record),
for Appellee Deutsche Bank National Trust
Company, as trustee for Novastar
Mortgage Funding Trust, Series 2007-I
Novastar Home Equity Loan Asset-Backed
Certificates, Series 2007-I.

No appearance for remaining Appellees.



KHOUZAM, Judge.


             Market Tampa Investments, LLC, appeals the final foreclosure judgment

entered in favor of Deutsche Bank National Trust Company, as trustee. On Deutsche

Bank's concession of error, we reverse the attorney's fee award in the foreclosure

judgment without remand because the award is not supported by competent, substantial

evidence. See Michel v. Bank of N.Y. Mellon, 191 So. 3d 981, 984 (Fla. 2d DCA 2016)

("Because the bank did not present any evidence of attorney's fees at trial, we reverse

the fee award without remand on that issue."). We otherwise affirm the foreclosure

judgment without comment.

             Affirmed in part; reversed in part.



CASANUEVA and WALLACE, JJ., Concur.




                                           -2-